Citation Nr: 1435789	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-43 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for recurrent right hip strain (claimed as right hip arthritis).

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The claim was subsequently remanded in May 2013 for additional development, and now returns to the Board for further review.

In the May 2013 remand, the Board noted that the Veteran was no longer represented by the North Carolina Division of Veterans Affairs, and was proceeding pro se.  The Board also noted a private law firm had requested a copy of the Veteran's claims file.  The remand instructed the Agency of Original Jurisdiction (AOJ) to seek clarification from the Veteran regarding his wishes for representation.  However, the Veteran did not respond to a June 2013 AOJ letter seeking such clarification.  Therefore, he is still considered to be acting pro se for this appeal.


FINDING OF FACT

A right hip disorder is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the Veteran had identified additional VA treatment records at the Fayetteville VA Medical Center (VAMC) for the period prior to November 2001.  However, in response to a request for such records, the Fayetteville VAMC indicated in July 2013 that no such records were available.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because VA has obtained the Veteran's treatment records to the extent possible, and provided an adequate VA examination, there has been substantial compliance with the May 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, there is no prejudice as to any defect in the conduct of the hearing, as the case was remanded to obtain all potentially relevant records and to obtain a medical opinion.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Initially, the Board notes that service treatment records dated January 1970 reflect a 3-week history of right hip pain.  Therefore, element (2) has been satisfied.

With respect to element (1), a current disability, a May 2009 VA examination diagnosed recurrent right hip strain with a current normal examination.  There were no abnormal physical findings, such as deformity, instability, abnormal gait, or tenderness.  Range of motion was within the normal range without pain.  X-ray findings were also normal.  Therefore, it appears the diagnosis of recurrent right hip strain was based solely upon the history of ongoing intermittent pain provided by the Veteran.  Notably, a July 2013 VA examination stated that there was no currently diagnosed right hip condition, and also recorded normal range of motion, hip strength, and x-ray findings.  There is also no diagnosis of a right hip condition in any of the available treatment records.

In sum, the evidence does not reflect any objective findings of a diagnosed right hip condition during the appeal period.  The Veteran's report of pain, alone, does not establish a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, element (1) has not been satisfied.  

Even if the May 2009 VA examiner's finding of recurrent hip strain is accepted as a diagnosis, service connection is still not warranted, as element (3) has not been met.  The July 2013 VA examiner thoroughly reviewed the claims file and examined the Veteran.  She stated that it was less likely than not that the claimed condition was incurred in or caused by the in-service injury, based on the fact that the Veteran's first complaint of right hip pain to a medical provider was 33 years after his initial complaint in 1970, which clearly demonstrates a lack of chronicity.

This conclusion is supported by the evidence, which reflects no complaints of hip pain between 1970 and 2003.  During that period, the Veteran's extensive treatment records reflect a history of other orthopedic or musculoskeletal complaints, such as wrist pain, shoulder pain, back and leg pain, and knee discomfort.  It is reasonable to accept the absence of hip complaints in these records as evidence that no hip pain was present at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  When the Veteran did complain of right hip pain again in October 2003, he reported only a 4 day history of such pain.  Thus, the Veteran's statements that he has had continuing right hip symptoms since service are not credible.

There is no competent medical opinion to refute the conclusion of the July 2013 VA examiner or otherwise indicate that the Veteran has a current right hip condition related to service.  The Board has considered the Veteran's own statements made in support of his claim, including his testimony that he was diagnosed with arthritis in service and after service.  However, his statements are not corroborated by the available treatment records, and he has not demonstrated any specialized knowledge or expertise to indicate he is capable of diagnosing arthritis himself.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has also considered the Veteran's statements that he has experienced ongoing symptoms since service.  However, as discussed above, those contentions are not consistent with what he reported to his treating physicians after service and are not found to be credible.  Moreover, continuity of symptomatology as a principle to substantiate service connection is limited to those diseases denoted as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not been diagnosed with any of the listed conditions, including arthritis.

For these reasons, the preponderance of the evidence is against the Veteran's claim and service connection for a right hip disability is not warranted.


ORDER

Service connection for a right hip disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


